IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LENNAR RENO, LLC, D/B/A LENNAR                       No. 68684
                 HOMES, D/B/A LENNAR HOMES OF
                 CALIFORNIA,

                               vs.
                                    Appellant,
                                                                              FILED
                 VINCENT SANTER, III; AND DEBRA J.
                 BROWN,                                                       MAR 3 0 2016
                                    Respondents.                            TRACE K. UNDEMAN
                                                                         CLERK OF'L.IPRENIE COURT
                                                                         BY   5 • N/ MA/VA
                                                                               DEPUTY CLER


                                      ORDER DISMISSING APPEAL
                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          TRACE K. LINDEMAN

                                                          BY:


                 cc: Hon. Leon Aberasturi, District Judge
                      Gordon & Rees, LLP
                      Nancy A. Gilbert, Esq.
                      Third District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (0)-1947
                                                                                     /49 -0q xp&